Daly, P. J.
The defendant is the owner of the premises Ho. .57 East Houston street, and occupied me store for -a restaurant and let the basement to. other parties. He contracted with the plaintiff, an electric light company, for a supply of. its electric current for his store for the purpose of lighting ten incandescent lamps of sixteen candle-power each, and for the purpose of running an electric motor for fans.. The contracts are partly written and partly printed and are in the form of requests, by the consumer to the company, to connect its main line with, and supply the current for the lamps and motor, with acceptance by the company, dated June 23,. 1896. The contracts were for two years and the -price per lamp Was one and one-tenth cents per hour and for the motor, ten cents per hour, with certain discounts. . The connection was made July 25, 1896.
The business carried on by defendanjt jn his store was discontinued on or before Hovember, 1896, and the lamps and motor were not used, while defendant was waiting for a tenant, he having *43concluded to let the premises. On the 9th of November, the chief inspector of the company noticed that the store was vacant, and on the 13th of November, 1896, the defendant’s meter inspector went there by order of the chief inspector, and finding the store still vacant, procured the key from a neighbor and entered the basement area and “ cut out ” the connection; and this action was then commenced by the company against the defendant for “ stipulated damages ” amounting to $210, under a clause of the contracts which provides: “ I. The company reserves the right to dis-
continue its current without notice in case the consumer is in arrears in payment of the company’s bills, or fails to comply with these rules and regulations. In case the company discontinues its current for any of these causes, or is through the fault of the consumer prevented from supplying current according to the provisions of this contract, then and there shall forthwith become due and payable to the company, as stipulated damages, and not as a penalty for each month or a fraction of a month of the unexpired term of the contract, the sum of fifty cents per month for each sixteen candle-power lamp or the equivalent thereof, covered by the contract.”
The complaint alleges that the plaintiff by discontinuing business and removing from the premises “ prevented the plaintiff from supplying electric current according to the terms of the contracts,” and thereby became immediately liable for stipulated damages computed at the rate fixed by the contract, for over a year and a half that the contracts had to run. If the consumer, by failing, to use the light or power contracted for, thereby “ prevents ” the company frpm supplying the current, a proposition which admits of some discussion, there remains the question whether, under any fair construction of the agreement, the' provision for damages applies to such nonuser as is proved in this case. Although the defendant discontinued the business which he carried on in the store, he did not “ remove from the premises ” as alleged in the complaint, for he still continued, not only in possession as owner and by his other tenant of the building, but he used the store as a place of business to keep his books and look after the premises which were ready to be let with the fixtures to a new tenant. But, if the case presented the simple fact that the use of the electric current was suspended, while the premises were vacant on the. landlord’s hands in the intervals of occupation for his own trade or by tenants, and he had the intention of resuming such use *44with the new occupation if necessary, it would seem an unreasonable and far-fetched construction wilich would visit upon him the same penalty which, it might with justice be claimed, would attach to . a consumer, who, by discontinuing business and abandoning the premises in which the company had put its plant at his request, prevented in one sense its supplying! him with its light and power. If the defendant is liable in this case, then he could be liable to the same extent• for a single day’s suspension of business, even-from unavoidable accident. It would be questionable whether the amounts - provided as “ stipulatejl damages ” could, in such an event, be regarded other than as a penalty, so disproportionate, unreasonable and excessive would they be. It is a reasonable construction of the contract to hold that, where the circumstances show, as in this case,' an intentional but temporary suspension of the use of the electric lights and power without the intention of abandoning such use permanently, the provision for stipulated damages does not become operative!; since the contract, by declaring that such damages shall “ forthwith become dm ” if the company is “through the fault of the consumer” prevented from supplying its current, plainly intends some act on the part of the' consumer which puts it out of the power of the company during the life of the contract to resume or continue his supply.
There was no pretense in this case that the consumer had done or omitted anything (except failurje to use the light temporarily), which authorized the company to cut off the supply. He was not in arrears with his payments and he had' not violated' any of its . rules. The cutting off of the- current to his premises by the company was, therefore, a breach of contract upon its part and prevented its enforcing any claim thereunder. ;
Judgment reversed and' new trial ordered, with costs to appellant to abide event.
McAdam and Bischoff, JJ., concur.
Judgment reversed, and new trial ordered, with costs to appellant to abide event.